Mr. JUSTICE ENGLISH delivered the opinion of the court: While represented by counsel, defendant waived indictment and pleaded guilty to an information charging robbery. Judgment was entered on October 17, 1969, and defendant was sentenced to a term of three to five years. The case was filed in this court on October 19, 1970, and defendant has attempted to raise a number of grounds for reversal, but the record discloses that he sought to perfect this appeal by filing a notice of appeal on December 2, 1969, 46 days after judgment. No extension of time was requested in the trial court or here. Supreme Court Rule 606, Ill. Rev. Stat. 1969, ch. 110A, par. 606, provides that the notice of appeal must be filed within 30 days from the entry of the judgment appealed from. With exceptions not applicable to this case, the rule further states that no appeal may be taken from a trial court to a reviewing court after the expiration of that 30-day period. The same rule provides that no step other than the filing of the notice of appeal is jurisdictional, from which it follows that because of the 16-day delay in filing the notice of appeal, this court has not acquired any jurisdiction to consider defendant’s appeal in this case. (See People v. Nordstrom, 37 Ill.2d 270, 226 N.E.2d 19; People v. Burnett, 45 Ill.2d 521, 262 N.E.2d 477.) The appeal is therefore dismissed. Appeal dismissed. LORENZ, P. J., and DRUCKER, J., concur. SUPPLEMENTAL OPINION ON DENIAL OF PETITION FOR REHEARING